Exhibit 10.71
LOAN PURCHASE AGREEMENT
This Loan Purchase Agreement (the “Loan Purchase Agreement”) made and entered
into as of this 25th day of November, 2008, by and between Nelnet Education Loan
Funding, Inc., f/k/a NEBHELP, INC., a Nebraska corporation (the “Seller”),
acting, where applicable, by and through Wells Fargo Bank, National Association,
not individually but as Eligible Lender Trustee (the “Trustee”) for the Seller
under the Warehouse Agreement or Eligible Lender Trust Agreement (as defined
herein), and Union Bank and Trust Company, a Nebraska state bank and trust
company, acting in its individual capacity and as trustee (the “Purchaser”).
W I T N E S S E T H :
WHEREAS, the Purchaser desires to purchase from the Seller certain FFELP Loans
(as defined below), title to which is currently held by the Trustee pursuant to
the Warehouse Agreement or Eligible Lender Trust Agreement, as applicable from
time to time, and the Seller desires to sell such FFELP Loans to the Purchaser,
in accordance with the terms and conditions of this Loan Purchase Agreement; and
WHEREAS, the Seller has previously financed its purchase of the FFELP Loans sold
hereunder through the funding made available under the Warehouse Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:
Section 1. Definitions.
“Administrative Agent” means Bank of America, N.A., as Administrative Agent
under the Warehouse Agreement, and any successor or assign in such capacity.
“Authoritative Copy” means, with respect to any Electronic Promissory Note, the
electronic record of such Electronic Promissory Note that has been designated by
Seller as the authoritative copy or controlling reference copy, which electronic
record shall include, without limitation, an electronic file containing (i) an
electronic copy of the Promissory Note, (ii) either the Completed Application or
all data included in the Borrower’s Completed Application, (iii) the
Audit/E-Signature number or identifying information which identifies the
Borrower providing the E-Signature, (iv) if applicable, the account information
of Seller with Equifax sufficient to allow a third party access to the records
maintained by Equifax with respect to such Promissory Note and (v) a record of
the obligor’s “check-box” election to use an electronic signature.
“Borrower” means the student or parent obligor under an Eligible Loan.
“Completed Application” means a fully completed application for a Stafford loan,
a PLUS loan, an SLS loan or a Consolidation Loan from a Borrower, together with,
in the case of a Consolidation Loan, properly completed LVCs from the holders of
all education loans to be consolidated.
“Consolidation Loan” means a loan made under Section 428C of the Higher
Education Act.
“Electronic Promissory Note” means any Promissory Note that is evidenced by an
electronic promissory note or an electronic record containing an electronic
signature.
“Eligible Lender Trust Agreement” means the Eligible Lender Trust Agreement
dated as of May 1, 2003, between the Trustee and the Seller.

 

1



--------------------------------------------------------------------------------



 



“Eligible Loan” means a FFELP Loan which (i) is Guaranteed; (ii) if such FFELP
Loan is a subsidized Stafford loan, qualifies the holder thereof to receive
Interest Subsidy Payments and Special Allowance Payments; if such FFELP Loan is
a Consolidation Loan, qualifies the holder thereof to receive Interest Subsidy
Payments and Special Allowance Payments to the extent applicable; and if such
FFELP Loan is a PLUS loan authorized under Section 428B of the Higher Education
Act, a SLS loan authorized under Section 428A of the Higher Education Act, or an
unsubsidized Stafford loan authorized under Section 428H of the Higher Education
Act, such FFELP Loan qualifies the holder thereof to receive Special Allowance
Payments; and (iii) complies with each representation and warranty with respect
thereto contained herein (including Section 3(a)).
“Federal Contracts” means all agreements between a Guarantee Agency and the
Secretary of Education providing for the payment by the Secretary of Education
of amounts authorized to be paid pursuant to the Higher Education Act,
including, but not limited to, reimbursement of amounts paid or payable upon
defaulted Eligible Loans and other student loans guaranteed by any Guarantee
Agency and Interest Subsidy Payments and Special Allowance Payments, if
applicable, to holders of qualifying student loans guaranteed by any Guarantee
Agency.
“FFEL Program” means the Federal Family Education Loan Program and any
predecessor program under the Higher Education Act.
“FFELP Loans” means those specific loans transferred by the Seller and the
Trustee, on behalf of the Seller, to the Purchaser pursuant to this Loan
Purchase Agreement, inclusive of the promissory notes evidencing such loans and
the related documentation in connection with each thereof, which were originated
pursuant to the FFEL Program and the Higher Education Act.
“Guarantee” or “Guaranteed” means, with respect to a FFELP Loan, the guarantee
by the Guarantee Agency, in accordance with the terms and conditions of the
Guarantee Agreement, of the principal of and accrued interest on the FFELP Loan
to the maximum extent permitted under the Higher Education Act on FFELP Loans
which have been originated, held and serviced in full compliance with the Higher
Education Act, and the coverage of the FFELP Loan by the Federal Contracts
providing, among other things, for reimbursement to the Guarantee Agency for
losses incurred by it on defaulted Eligible Loans guaranteed by it to the extent
of the maximum reimbursement allowed by the Federal Contracts.
“Guarantee Agency” means a state agency or a private nonprofit institution or
organization which administers a Guarantee Program within a State or any
successors and assignees thereof administering the Guarantee Program which has
entered into a Guarantee Agreement with the Trustee on behalf of the Seller.
“Guarantee Agreement” means the Federal Contracts, an agreement between a
Guarantee Agency and the Trustee providing for the Guarantee by such Guarantee
Agency of the principal of and accrued interest on Eligible Loans to Borrowers,
made or acquired by the Trustee from time to time on behalf of the Seller, and
any other similar guarantee or agreement issued by a Guarantee Agency to the
Trustee, on behalf of the Seller, pertaining to Eligible Loans.
“Guaranteed Loans” means FFELP Loans that are Guaranteed.
“Guarantee Program” means a Guarantee Agency’s student loan guaranty program
pursuant to which such Guarantee Agency guarantees or insures student loans.
“Higher Education Act” shall mean Title IV, Parts B, F and G, of the Higher
Education Act of 1965, as amended or supplemented and in effect from time to
time, or any successor enactment thereto, and all regulations promulgated
thereunder and any directives issued by the Secretary of Education.

 

2



--------------------------------------------------------------------------------



 



“Interest Subsidy Payments” means interest subsidy payments authorized to be
made by the Secretary of Education pursuant to Section 428 of the Higher
Education Act or similar payments authorized by federal law or regulation.
“Loan Portfolio Statistical Schedule” means a written schedule on a form agreed
to by the Seller and the Purchaser identifying certain characteristics of each
portfolio of FFELP Loans to be purchased hereunder.
“Loan Purchase Agreement” means this Loan Purchase Agreement including all
exhibits and schedules attached hereto, and any addenda, supplements or
amendments hereto.
“Loan Purchase Date” means the date as described in Section 2(b) hereof.
“Loan Transfer Schedule” means a written schedule on a form provided by the
Seller or its servicing agent identifying the Borrowers on the FFELP Loans to be
purchased hereunder.
“LVC” means a loan verification certificate required to be obtained from the
lender of each loan to be consolidated with proceeds of a Consolidation Loan.
“Master Note” means a Master Promissory Note in the form mandated by
Section 432(m)(1)(D) of the Higher Education Act, as added by Pub. L. 105-244,
§ 427,112 Stat. 1702 (1998) as amended by Public Law No: 106-554 (enacted
December 21, 2000) and as codified at 20 U.S.C. § 1082(m)(1).
“MPN Loan” means a FFELP Loan evidenced by a Master Note.
“Nelnet, Inc.” means Nelnet, Inc., a corporation organized and existing under
the laws of the State of Nebraska.
“Non-Consolidation Loans” means all FFELP Loans which are not Consolidation
Loans.
“Promissory Note” means the form promissory note (in a form approved under the
Higher Education Act) pursuant to which a Borrower obtains a loan under the FFEL
Program.
“Purchaser” means Union Bank and Trust Company, a Nebraska state bank and trust
company, acting individually and in its capacity as trustee.
“Secretary of Education” means the Commissioner of Education and the Secretary
of the United States Department of Education (who succeeded to the functions of
the Commissioner of Education pursuant to the Department of Education
Organization Act), or any officer, board, body, commission or agency succeeding
to the functions thereof under the Higher Education Act.
“Seller” means Nelnet Education Loan Funding, Inc., f/k/a NEBHELP, INC., a
Nebraska corporation, and any successor or assign.
“Special Allowance Payments” means special allowance payments authorized to be
made by the Secretary of Education pursuant to Section 438 of the Higher
Education Act or similar allowances authorized from time to time by federal law
or regulation.
“Trustee” means Wells Fargo Bank, National Association, acting in its capacity
as Trustee under the Warehouse Agreement or Eligible Lender Trust Agreement, as
applicable, and not in its individual capacity.

 

3



--------------------------------------------------------------------------------



 



“Warehouse Agreement” means the Amended and Restated Warehouse Note Purchase and
Security Agreement dated as of November 9, 2007, as the same may be amended or
supplemented in accordance with its terms, by and among the Trustee, as Trustee
and Eligible Lender Trustee, the Seller as Borrower, Bank of America, N.A. as
Administrative Agent, and the conduit lenders, alternate lenders and facility
agents a party thereto from time to time.
Section 2. Purchase of FFELP Loans.
(a) Subject to the terms and conditions and in reliance upon the
representations, warranties and agreements set forth herein, the Seller agrees
to sell to the Purchaser, and the Purchaser agrees to buy from the Seller, a
portfolio of FFELP Loans which are Eligible Loans in the aggregate unpaid
principal amount as set forth in the Loan Transfer Addendum in the form set
forth in Exhibit A hereto. Additional portfolios of FFELP Loans may be purchased
from the Seller hereunder by the Purchaser from time to time in the future, if
the parties hereto execute and deliver a subsequent Loan Transfer Addendum for
each such purchase of a portfolio in the form set forth in Exhibit A hereto,
reflecting the aggregate unpaid principal balance of Eligible Loans contained in
such portfolio and the Loan Purchase Date, and if the Seller executes and
delivers to the Purchaser all documents required under Section 4 hereof as of
the applicable Loan Purchase Date. Any subsequent purchase of an additional
portfolio of FFELP Loans shall be governed in all respects by this Loan Purchase
Agreement together with the Loan Transfer Addendum pertaining to such portfolio.
The Seller shall deliver a Loan Transfer Schedule and a Loan Portfolio
Statistical Schedule to the Purchaser, not less than thirty (30) days (or such
lesser number of days as shall be mutually agreeable to the Purchaser and the
Seller) prior to the applicable Loan Purchase Date. Consummation of the sale of
each FFELP Loan shall require execution and delivery to the Purchaser of the
Seller’s Closing Certificate in the form of Exhibit B hereto (and delivery of
the documents described in Exhibit B hereto), and the blanket endorsement and
bill of sale (in the forms set forth in Exhibits C and D hereto, respectively).
It is the intention of the Seller, and the Seller represents and warrants that
it is the intention of the Trustee, that the transfer from the Seller and the
Trustee to the Purchaser constitutes a true sale of the FFELP Loans hereunder
and that neither the interest in nor title to the FFELP Loans shall become or be
deemed property of the Seller or the Trustee for any purpose under applicable
law.
(b) Delivery and payment for the FFELP Loans shall take place at a location and
on a date (the “Loan Purchase Date”) to be specified by the Purchaser. The
applicable Loan Purchase Date shall not be later than the date set forth in the
Loan Transfer Addendum pertaining to such FFELP Loans.
(c) Subject to the terms and conditions of this Loan Purchase Agreement, the
Purchaser agrees to purchase the FFELP Loans at a price equal to 100% of the
outstanding unpaid principal amount thereof and accrued and unpaid borrower
interest thereon on the Loan Purchase Date, or such other amount agreed upon and
specified in the Loan Transfer Addendum as set forth in Exhibit A. The Purchaser
shall retain in escrow that portion of the Purchase Price equal to the
unguaranteed risk share (2-3%) in accordance with the terms of that certain
Assurance Commitment Agreement of even date herewith (the “Assurance Commitment
Agreement”) among Purchaser, Nelnet, Inc., Farmers & Merchants Investment Inc.
(and certain individual shareholders thereof). The Seller shall be responsible
for reporting to the Secretary of Education and offsetting against Interest
Subsidy Payments and Special Allowance Payments made to the Seller by the
Secretary of Education, or otherwise paying to the Secretary of Education, with
respect to each FFELP Loan sold hereunder, the entire amount of (1) any lender
origination fee or lender loan fee required under the Higher Education Act,
(2) any borrower

 

4



--------------------------------------------------------------------------------



 



origination fee which is authorized to be charged by the Higher Education Act,
and (3) any amounts due the Secretary of Education by reason of Section 427A(i)
or Section 438(b)(2)(I)(v) of the Higher Education Act or any successor
provision or provision of similar import (collectively, the “Fees and Rebatable
Amounts”). Additionally, the Seller shall, as a condition to the purchase by the
Purchaser of any FFELP Loan, be required to pay to the Purchaser on the Loan
Purchase Date (by netting any such amount against the purchase price otherwise
payable) the amount of any such Fees and Rebatable Amounts which has not at that
time been used to offset such Special Allowance Payments or Interest Subsidy
Payments, to the extent that the Special Allowance Payments or Interest Subsidy
Payments received by the Purchaser in connection with such FFELP Loans would be
affected. Seller shall continue due diligence servicing in compliance with the
Higher Education Act, at Seller’s cost, up to the applicable Loan Purchase Date;
thereafter, servicing shall be paid for by, and shall be the responsibility of,
the Purchaser.
(d) Subject to the terms and conditions of this Loan Purchase Agreement, Seller
shall sell to the Purchaser all Eligible Loans made to the same Borrower(s)
which are held by or on behalf of Seller (serial loans).
(e) If Seller originates or purchases a FFELP Loan which is a Consolidation
Loan, and the proceeds of such Consolidation Loan are used to repay the
principal and interest due on a FFELP Loan sold by Seller to the Purchaser
hereunder, then Seller shall rebate the premiums, if any, paid by the Purchaser
to Seller in connection with the purchase of said FFELP Loan by paying to the
Purchaser an amount equal to the same percentage of the principal balance of
said FFELP Loan then outstanding as was originally paid by the Purchaser
therefor.
(f) The Eligible Loans purchased pursuant to this Loan Purchase Agreement shall
not be subject to any obligation by Purchaser to sell the same pursuant to that
certain Amendment of Agreements dated as of February 4, 2005 between National
Education Loan Network, Inc. and Purchaser.
(g) Purchaser shall honor all Borrower incentive or benefit programs originally
represented as being available to a Borrower, including without limitation all
benefits or incentives for which the Borrower has qualified as well as all
benefits or incentives that were represented as being available but for which
the Borrower has not yet qualified (but qualifies for following the Loan
Purchase Date).
Section 3. Representations, Warranties, Covenants and Agreements of the Seller.
(a) With respect to FFELP Loans sold on a Loan Purchase Date, the Seller hereby
makes the representations and warranties set forth in Exhibit E hereto as of
such Loan Purchase Date. Each representation, warranty, certification, covenant
and agreement contained in this Loan Purchase Agreement shall survive the
applicable Loan Purchase Date.
(b) The Seller shall not organize under the law of any jurisdiction other than
the State under which it is organized as of the date hereof (whether changing
its jurisdiction of organization or organizing under an additional jurisdiction)
without giving 30 days prior written notice of such action to the Purchaser.
Before effecting such change, the Seller shall prepare and file in the
appropriate filing office any financing statements or other statements necessary
to continue the perfection of the Purchaser’s interests in the FFELP Loans.

 

5



--------------------------------------------------------------------------------



 



Section 4. Conditions of Purchase. The Purchaser’s obligation to purchase and
pay for the FFELP Loans hereunder as of the date hereof and any applicable Loan
Purchase Date shall be subject to each of the following conditions precedent:
(a) All representations, warranties and statements by or on behalf of the Seller
contained in this Loan Purchase Agreement shall be true as of the date hereof
and on the applicable Loan Purchase Date.
(b) Any notification to or approval by the Secretary of Education or a Guarantee
Agency required by the Higher Education Act or a Guarantee Agreement as a
condition to the assignment of the FFELP Loans shall have been made or received
and evidence thereof delivered to the Purchaser.
(c) The entire interest of the Seller and the Trustee in each FFELP Loan shall
have been duly assigned by endorsement in the form set forth in Exhibit C
hereto, such endorsement to be without recourse except as provided in Section 6
hereof and in the Assurance Commitment Agreement.
(d) Physical custody and possession of the FFELP Loans (including all
information and documentation which is described in the Seller’s Closing
Certificate as specified in Exhibit B hereto) shall be transferred in the manner
directed by the Purchaser. Unless otherwise agreed upon by the Seller and the
Purchaser, the Seller and the Purchaser agree that physical custody of the FFELP
Loans will remain with the existing servicers at the time of sale.
(e) Delivery by the Seller to the Purchaser on or before the date hereof of the
following documentation: Seller’s Closing Certificate in the form of Exhibit B
hereto; blanket endorsement in the form of Exhibit C hereto; bill of sale in the
form of Exhibit D hereto; and UCC termination statements or releases, if any,
releasing any security interest granted by the Seller in any FFELP Loan.
(f) Delivery by the Seller to the Purchaser, prior to the Loan Purchase Date, of
a fully executed and completed Loan Transfer Addendum substantially in the form
of Exhibit A hereto with respect to FFELP Loans referred to in the bill of sale,
and delivery of a Loan Transfer Schedule and a Loan Portfolio Statistical
Schedule as required in Section 2(a) hereof.
(g) The Purchaser shall receive an opinion of the Seller’s and Nelnet’s counsel,
dated as of the first Loan Purchase Date (and as of any other Loan Purchase Date
for which the Purchaser requests), in form and substance satisfactory to the
Purchaser, to the effect that (i) this Student Loan Purchase Agreement has been
duly authorized, executed and delivered by the Seller and Nelnet and constitutes
the legal, valid, binding and enforceable obligation of the Seller and Nelnet,
(ii) the blanket endorsement and bill of sale required by this Student Loan
Purchase Agreement have been duly authorized, executed and delivered by the
Seller, (iii) to the knowledge of such counsel, the execution and delivery of
this Student Loan Purchase Agreement, the consummation of the transactions
therein contemplated and compliance with the terms, conditions and provisions of
this Student Loan Purchase Agreement do not and will not conflict with or result
in a breach of any of the terms, conditions or provisions of the charter,
articles or bylaws of the Seller or Nelnet, as applicable, or any agreement or
instrument to which the Seller or Nelnet, as applicable, is a party or by which
it is bound or constitute a default thereunder, (iv) to the knowledge of such
counsel, neither the Seller nor Nelnet, as applicable, is a party to or bound by
any agreement or instrument or subject to any charter or other corporation
restriction or judgment, order, writ, injunction, decree, law, rule or
regulation which may materially and adversely affect the ability of the Seller
or Nelnet, as applicable, to perform its obligations under this Student Loan
Purchase Agreement, and (v) no consent, approval or authorization of any
government or governmental body, including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency, the Board of
Governors of the Federal Reserve System or any state bank regulatory agency, is
required in connection with the consummation of the transactions contemplated in
this Student Loan Purchase Agreement.

 

6



--------------------------------------------------------------------------------



 



Section 5. Rejection of FFELP Loans.
(a) If (i) the Seller is unable to make or furnish the representations and
warranties required to be made or furnished by it pursuant to this Loan Purchase
Agreement as to a FFELP Loan or (ii) the Purchaser determines that the Seller is
unable to fulfill one or more covenants or conditions of this Loan Purchase
Agreement as to a FFELP Loan, or (iii) the Purchaser, in its reasonable
judgment, deems that a FFELP Loan does not comply with the terms and conditions
of this Loan Purchase Agreement or is not being delivered in compliance with
such terms and conditions, or (iv) the Purchaser, in its reasonable judgment
deems that a FFELP Loan is for any reason unacceptable to it, then the
Purchaser, within thirty days of the Loan Purchase Date, may refuse to accept
and pay for such FFELP Loan (or any substitute FFELP Loan offered by the Seller
in lieu thereof).
(b) If the Purchaser rejects a FFELP Loan, any such FFELP Loan shall be returned
to the Seller by registered mail (for repurchase pursuant to Section 6 hereof if
the student loan has previously been purchased by the Purchaser), together with
a letter identifying each returned FFELP Loan and stating the basis for its
return. The Purchaser shall cause any FFELP Loan returned to the Seller which
has been endorsed to the Purchaser to be endorsed by the Purchaser to the
Trustee on behalf of the Seller in the form set forth in Exhibit F hereto.
The liability of the Purchaser in connection with the loss of or damage to any
FFELP Loan to be returned to the Seller is limited to such loss or damage
occurring as a result of its gross negligence or willful misconduct in handling
or safekeeping FFELP Loans.
Section 6. Repurchase Obligation. If:

  (i)  
any representation or warranty made or furnished by the Seller in or pursuant to
this Loan Purchase Agreement (including Section 3(a) hereof) shall prove to have
been materially incorrect;

  (ii)  
the Secretary of Education or a Guarantee Agency, as the case may be, refuses to
honor all or part of a claim filed with respect to a FFELP Loan (including any
claim for Interest Subsidy Payments, Special Allowance Payments, reinsurance or
Guarantee payments) on account of any circumstance or event that occurred prior
to the sale of such FFELP Loan to the Purchaser;

  (iii)  
on account of any circumstance or event that occurred prior to the sale of a
FFELP Loan to the Purchaser, a defense is asserted by a Borrower (or endorser,
if any) of the FFELP Loan with respect to Borrower’s obligation to pay all or
any part of the FFELP Loan, and the Purchaser, in good faith, believes that the
facts reported, if true, raise a reasonable doubt as to the legal enforceability
of such FFELP Loan;

 

7



--------------------------------------------------------------------------------



 



  (iv)  
a Guarantor refuses to honor all or part of a claim filed with respect to a
Guaranteed Loan on account of any circumstance or event that occurred prior to
the sale of such Student Loan to the Purchaser;

  (v)  
a FFELP Loan is required to be repurchased pursuant to subsection 5(b) hereof;
or

  (vi)  
the instrument which Seller purports to be a FFELP Loan is not, in fact, a FFELP
Loan;

then the Seller shall repurchase such FFELP Loan or purported FFELP Loan upon
the request of the Purchaser by paying to the Purchaser the then outstanding
principal balance of such FFELP Loan or purported FFELP Loan multiplied by the
percentage used to calculate the purchase price specified in the applicable Loan
Transfer Addendum (or such greater amount as may be necessary to make the
Purchaser whole in light of the purchase price originally paid by the Purchaser
for such loan), plus interest on the purchase price with respect to such Student
Loan or purported Student Loan from the Loan Purchase Date to and including the
date of repurchase at a rate equal to the LIBOR Rate (as defined in the
Financing Agreement) plus 0.45%, plus any attorneys’ fees, legal expenses, court
costs, servicing fees or other expenses incurred by the Purchaser in connection
with such Student Loan or purported Student Loan, less any income received by
the Purchaser with respect to such Student Loan from the Loan Purchase Date to
and including the date of repurchase, plus interest (including Interest Subsidy
Payments) and applicable Special Allowance Payments with respect to such FFELP
Loan or purported FFELP Loan from the Loan Purchase Date to and including the
date of repurchase, plus any amounts owed to the Secretary of Education with
respect to the repurchased FFELP Loan or purported FFELP Loan, plus any
attorneys’ fees, legal expenses, court costs, servicing fees or other expenses
incurred by the Purchaser in connection with such FFELP Loan or purported FFELP
Loan.
Section 7. Notification to Borrowers. The servicing agent on behalf of the
Seller shall notify Borrowers under the FFELP Loans as required by the Higher
Education Act of the assignment and transfer to the Purchaser of the Seller’s
and Trustee’s interest in such FFELP Loans and the Seller shall direct, and if
appropriate shall cause the Trustee to direct, each Borrower to make all
payments thereon directly to the Purchaser or as it may otherwise designate.
Section 8. Obligations To Forward Payments and Communications.
(a) The Seller shall promptly remit, or cause to be remitted, to the Purchaser
all funds received by the Seller after the applicable Loan Purchase Date which
constitute payments of principal or interest (including Interest Subsidy
Payments) or Special Allowance Payments accrued after the applicable Loan
Purchase Date with respect to any FFELP Loan.
(b) The Seller shall immediately transmit to the Purchaser any communication
received by the Seller after the applicable Loan Purchase Date with respect to a
FFELP Loan or the Borrower under such a FFELP Loan. Such communication shall
include, but not be limited to, letters, notices of death or disability,
adjudication of bankruptcy and similar documents and forms requesting deferment
of repayment or loan cancellations.

 

8



--------------------------------------------------------------------------------



 



Section 9. Payment of Expenses and Taxes. Each party to this Loan Purchase
Agreement shall pay its own expenses incurred in connection with the
preparation, execution and delivery of this Loan Purchase Agreement and the
transactions herein contemplated, including, but not limited to, the fees and
disbursements of counsel; provided, however, that Seller shall pay any transfer
or other taxes and recording or filing fees payable in connection with the sale
and purchase of the FFELP Loans.
Section 10. Indemnification. The Seller agrees to indemnify and save the
Purchaser (together with its successors, assignees, officers, directors, agents
and employees) harmless of, from and against any and all loss, liability, cost,
damage or expense, including reasonable attorneys’ fees and costs of litigation,
and any amounts payable to the Secretary of Education, to the extent such loss,
liability, cost, damage or expense is not covered by amounts paid pursuant to
Section 5 or 6 hereof, incurred by reason of any breach of the Seller’s
warranties, representations or covenants hereunder or any false or misleading
representations of the Seller or any failure to disclose any matter which makes
the warranties and representations herein misleading or any inaccuracy in any
information furnished by the Seller in connection herewith. This indemnity
obligation shall survive the termination of this Agreement or removal of the
Trustee.
Section 11. Special Provisions Relating to MPN Loans.
(a) The Seller hereby represents and warrants that the Seller is transferring
all of its right title and interest in the MPN Loans to the Purchaser, that it
has not assigned any interest in such MPN Loans (other than security interests
that have been released or ownership interests that the Seller has reacquired)
to any person other than the Purchaser, and that no prior holder of the MPN
Loans has assigned any interest in such MPN Loans (other than security interests
that have been released or ownership interests that such prior holder has
reacquired) to any person other than a predecessor in title to the Seller. The
Seller hereby covenants that the Seller shall not attempt to transfer to any
other person any interest in any MPN Loan assigned hereunder.
(b) The Seller hereby authorizes the Purchaser to file a UCC-1 financing
statement identifying the Seller as debtor and the Purchaser as secured party
and describing the MPN Loans and other FFELP Loans sold pursuant to this Loan
Purchase Agreement. The preparation or filing of such UCC-1 financing statement
is solely for additional protection of the Purchaser’s interest in the MPN Loans
and other FFELP Loans and shall not be deemed to contradict the express intent
of the Seller and the Purchaser that the transfer of MPN Loans and other FFELP
Loans under this Loan Purchase Agreement is an absolute assignment of such MPN
Loans and other FFELP Loans and is not a transfer of such MPN Loans and other
FFELP Loans as security for a debt.
Section 12. Other Provisions.
(a) The Seller shall, at its expense, furnish to the Purchaser and the
Administrative Agent such additional information concerning the Seller’s student
loan portfolio as the Purchaser or the Administrative Agent may reasonably
request.
(b) The Seller shall, and shall cause the Trustee to, at Seller’s expense,
execute all other documents and take all other steps as may be requested by the
Purchaser, the Administrative Agent or the Trustee from time to time to effect
the sale hereunder of the FFELP Loans.
(c) The provisions of this Loan Purchase Agreement cannot be waived or modified
unless such waiver or modification be in writing and signed by the parties
hereto. Inaction or failure to demand strict performance shall not be deemed a
waiver.

 

9



--------------------------------------------------------------------------------



 



(d) This Loan Purchase Agreement shall be governed by the laws of the State of
Nebraska.
(e) All covenants and agreements herein contained shall extend to and be
obligatory upon all successors of the respective parties hereto.
(f) This Loan Purchase Agreement may be simultaneously executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
(g) If any provision of this Loan Purchase Agreement shall be held, deemed to be
or shall, in fact, be inoperative or unenforceable as applied in any particular
situation, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other situation or of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to any extent whatsoever. The invalidity of any one
or more phrases, sentences, clauses or paragraphs herein contained shall not
affect the remaining portions of this Loan Purchase Agreement or any part
hereof.
(h) All notices, requests, demands or other instruments which may or are
required to be given by any party to another shall be in writing, and each shall
be deemed to have been properly given when served personally on an officer of
the party to whom such notice is given or upon expiration of a period of 48
hours from and after the postmark thereof when mailed, postage prepaid, by
registered or certified mail, requesting return receipt, by overnight courier,
or by telecopy, addressed as follows:
If to the Seller:
Nelnet Education Loan Funding, Inc.
121 South 13th Street, Suite 201
Lincoln, Nebraska 68508
Attention: Terry J. Heimes
Telephone: (402) 458-2301
Facsimile: (402) 458-2294
with a copy to the Trustee
If to the Trustee:
Wells Fargo Bank, National Association
Corporate Trust Services
6th & Marquette, N9303-110
Minneapolis, Minnesota 55479
Attention: Scott E. Ulven
Telephone: 612-667-4802
Facsimile: 612-667-2149

 

10



--------------------------------------------------------------------------------



 



If to the Administrative Agent:
Bank of America, N.A.
The Hearst Tower
214 North Tryon Street
NC1-027-19-01
Charlotte, NC 28255
Attention: Banc of America Securities, LLC
Global Structured Finance; Portfolio Management
If to the Purchaser:
Union Bank and Trust Company
6801 South 27th Street
Lincoln, Nebraska 68512
Attention: Ken Backemeyer
Telephone: 402/ 483-8234
Facsimile: 402/ 483-8286
Any party may change the address and name of the addressee to which subsequent
notices are to be sent to it by notice to the others given as aforesaid, but any
such notice of change, if sent by mail, shall not be effective until the fifth
day after it is mailed.
(i) This Loan Purchase Agreement may not be terminated by any party hereto
except in the manner and with the effect herein specifically provided for.
(j) Time is of the essence in this Loan Purchase Agreement.
(k) This Loan Purchase Agreement may not be amended without prior written
consent of the parties.
(l) This Loan Purchase Agreement shall not be assignable by the Seller, in whole
or in part, without the prior written consent of the Purchaser.
(m) No remedy by the terms of this Loan Purchase Agreement conferred upon or
reserved to the Purchaser is intended to be exclusive of any other remedy, but
each and every such remedy shall be cumulative and in addition to every other
remedy given under this Loan Purchase Agreement or existing at law or in equity
(including, without limitation, the right to such equitable relief by way of
injunction) or by statute on or after the date of this Loan Purchase Agreement.
(n) Acts to be taken by the Seller with respect to transferring title to FFELP
Loans hereunder shall include acts to be taken by the Trustee as directed by the
Seller, which qualifies as an “eligible lender” trustee under the Higher
Education Act, and all references herein and in the Loan Transfer Addendum to
the Seller shall incorporate by this reference the fact that the Trustee will be
transferring title to FFELP Loans on behalf of the Seller, all in accordance
with the Higher Education Act. The Seller has advised the Trustee of the
foregoing and the Trustee has agreed to comply therewith.

 

11



--------------------------------------------------------------------------------



 



Section 13. Information and Reporting. Seller will make available to the
Purchaser upon request: (a) upon execution of this Agreement, Seller’s and
Nelnet, Inc.’s most recent audited financial statement prepared in accordance
with generally accepted accounting principles and duly certified by nationally
recognized independent certified public accountants selected by Seller or
Nelnet, Inc., as appropriate; (b) as soon as available and in any event within
90 days after the end of each fiscal year of the Seller and Nelnet, Inc., an
updated audited financial statement prepared in accordance with generally
accepted accounting principles and duly certified by nationally recognized
independent certified public accountants selected by Seller or Nelnet, Inc., as
appropriate; and (c) such other financial information as the Purchaser may
reasonably request from time to time. Seller shall verify and reconcile FFELP
Loan disbursements and cancellations of FFELP Loans sold hereunder, in such
manner as the Purchaser may reasonably request from time to time. Each of Seller
and or Nelnet, Inc. shall furnish to the Purchaser a certificate of good
standing and a certified copy of resolutions of the board of directors of Seller
(or equivalent action) approving and authorizing execution and performance of
this Loan Purchase Agreement (in the case of the Seller) and all ancillary
documents with respect thereto in a form reasonably satisfactory to the
Purchaser.
Section 14. Consolidation Loans. Subsequent to the date which is 90 days after
the Loan Purchase Date with respect to the each sale of FFELP Loans, neither the
Seller nor any of its affiliates shall, directly or indirectly, without the
Purchaser’s prior written consent, either make or attempt to make Consolidation
Loans to any borrower which consolidates any FFELP Loans owned by or on behalf
of the Purchaser or any of its affiliates. Neither the Seller nor any of its
affiliates shall use or transfer to any other person or entity information with
respect to borrowers on FFELP Loans purchased by Purchaser hereunder.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day and
year first above written.

                          Union Bank and Trust Company,   Nelnet Education Loan
Funding, Inc., f/k/a     Individually and as Trustee   NEBHELP, INC.    
 
                        By:   /s/ Kenneth L. Backemeyer   By:   /s/ Terry J.
Heimes                      
 
  Title:   Senior Vice President       Title:   Chief Financial Officer    

 

13